DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 7, 9-11 (renumbering as 1-4 respectively) are allowed.

Claim 7 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a transmission unit configured to transmit a report to the base station based on a measurement result based on the first reference signal and a measurement result based on the second reference signal, wherein the first reference signal is broadcast by the base station, wherein the first reference signal is used for synchronization, wherein the first reference signal is transmitted using one of a plurality of different sequences, using one of a plurality of cycle patterns, and using one of a plurality of subcarrier
spacings, and wherein a measurement period using the first reference signal is determined based on the subcarrier spacing.”

Claim 11 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting a report to the base station based on a measurement result based on the first reference signal and a measurement result based on the second reference signal, wherein the first reference signal is broadcast by the base station,
wherein the first reference signal is used for synchronization, wherein the first reference signal is transmitted using one of a plurality of different sequences, using one of a plurality of cycle patterns, and using one of a plurality of subcarrier spacings, and wherein a measurement period using the first reference signal is determined based on the subcarrier spacing.”

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473